185 S.W.3d 931 (2006)
Clark WATTS, M.D., Appellant,
v.
Roger Renee RODRIGUEZ and Dorothy Rodriguez, Appellee.
No. 03-06-00092-CV.
Court of Appeals of Texas, Austin.
March 24, 2006.
Craig L. Reid, Carla G. Connolly, Connolly & Castagna, LLP, Austin, for appellant.
Rockne W. Onstad, The Onstad Firm, Austin, for appellees.
Before Justices B.A. SMITH, PURYEAR and WALDROP.

ORDER
PER CURIAM.
Appellant Clark Watts, M.D. has filed a motion asking this Court to issue temporary orders staying the commencement of a trial in the trial court pending our resolution of the appeal. Section 51.014(b) of the civil practice and remedies code provides that an interlocutory appeal filed under section 51.014(a)(9) stays the commencement of trial, although other pretrial matters may proceed. Tex. Civ. Prac. & Rem.Code Ann. § 51.014(b) (West Supp. 2005). Appellant states that his appeal was filed under section 51.014(a)(9), automatically triggering a stay of trial under *932 section 51.014(b). The statutory stay becomes effective as soon as the interlocutory appeal is taken, therefore, temporary orders by this Court staying the commencement of trial are unnecessary. We overrule appellant's motion for temporary orders.
It is ordered March 24, 2006.